Name: Regulation (EEC) No 572/73 of the Commission of 26 February 1973 establishing egg and poultrymeat products eligible for the advance fixing of export refunds
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 56/6 Official Journal of the European Communities 1 . 3 . 73 REGULATION (EEC) No 572/73 OF THE COMMISSION of 26 February 1973 establishing egg and poultrymeat products eligible for the advance fixing of export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 122/ 67/EEC (*) of 13 June 1967 on the common organi ­ zation of the market in eggs , as last amended by the Act ( 2 ) annexed to the Treaty concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community ( 3 ), signed at Brussels on 22 January 1972, hereafter referred to as the 'Act' and in particular Article 9 (3 ) thereof ; Having regard to Council Regulation No 123/ 67/EEC (4 ) of 13 June 1967 on the common organi ­ zation of the market in poultrymeat, as last amended by the Act, and in particular Article 9 (3 ) thereof ; Whereas, under Article 5 (3 ) of Council Regulation No 175/67/EEC (5 ) of 27 June 1967 laying down general rules for granting export refunds on eggs and criteria for fixing the amount of such refunds , as last amended by Regulation (EEC) No 2683/72 ( 8 ), and under Article 5 ( 3 ) of Council Regu ­ lation No 176/67/EEC ( 7 ) of 27 June 1967 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds, as last amended by Regulation (EEC ) No 2689/72 (8 ), it may be decided that refunds for egg and poultrymeat products may, on application, be fixed in advance ; Whereas Article 5 (2 ) of Council Regulation (EEC ) No 2682/72 ( 9 ) of 12 December 1972 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II of the Treaty, and the criteria for fixing the amount of such refunds, provides for the advance fixing of amounts of such refunds for eggs in shell exported as egg albumin ; Whereas present export prospects and requirements of exporters show quite clearly that provision must be made for the advance fixing of refunds for egg products, excepting raw eggs, and for eggs in shell exported as egg albumin, and for fowls and some poultry cuts, prepared and preserved meat ; Whereas the Management Committee for Poultry ­ meat and Eggs has not delivered an Opinion within the time limit set by its chairman ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds laid down in Article 9 of Regulation Nos 122/67/EEC and 123/67/EEC shall , on application, be fixed in advance for the products listed in the Annex. Article 2 Commission Regulation (EEC) No 571/70 ( 10 ) of 26 March 1970 determining the list of egg products covered by the provisions for the advance fixing of export refunds and the destination of such products, as last amended by Regulation No 345/71 ( n ), is repealed . Article 3 This Regulation shall enter into force on 1 March 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1973 . For the Commission The President Francois-Xavier ORTOLI (') OJ No 117, 19.6. 1967, p . 2293/67. ( ») OJ No L 73 , 27. 3 . 1972 , p. 14 . ( 3 ) OJ No L 73 , 27. 3 . 1972, p. 5 . ( 4 ) OJ No 117, 19 . 6 . 1967, p . 2301 /67 . ( 5 ) OJ No 130, 28 . 6 . 1967, p . 2610/67 . (8 ) OJ No L 289, 27. 12 . 1972 , p. 33 . ( 7 ) OJ No 130, 28 . 6 . 1967, p . 2612/67 . ( 8 ) OJ No L 289 , 27 . 12 . 1972, p. 41 . ('") OJ No L 70, 27 . 3 . 1970, p. 7 . ( ¢) Of No L 289 , 27 . 12 . 1972 , p. 13 . ( u ) OJ No L 40, 18.2 . 1971 , p. 11 . 1 . 3 . 73 Official Journal of the European Communities No L 56/7 ANNEX CCT heading No Description of goods 02.02 Dead poultry (that is to say, fowls, ducks, geese, turkeys, and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen : A. Whole poultry : I. Fowls (except exportations to Greece or to Switzerland) : a ) Plucked and gutted, with heads and feet, known as '83 % chickens' b ) Plucked and drawn, without heads and feet, but with hearts , livers, and gizzards, known as '70 % chickens' c) Plucked and drawn, without heads and feet and without hearts, livers, and gizzards, known as '65 % chickens' B. Poultry cuts (excluding offals ) : I. Boned II . Unboned a ) Halves or quarters : 1 . Of fowls (except exportations to Greece or to Switzer ­ land) b ) "Whole wings, with or without tips 16.02 Other prepared or preserved meat or meat offal : B. Other ; I. Poultry meat or offal a ) Containing 57 % or more by weight of poultrymeat ( a ) b ) Containing 25 % or more but less than 57 % by weight of poultrymeat ( a ) 04-05 Birds ' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : b ) Other ( than eggs for hatching)  In original condition  In case of exportation in the form of dried egg albumin  In case of exportation in the form of liquid or frozen egg albumin B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a ) Eggs, not in shell : 1 . Dried 2 . Other b ) Egg yolks : 1 . Liquid 2 . Frozen 3 . Dried (a ) Bone weight is excluded in fixing the percentage of poultrymeat .